Citation Nr: 1400955	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, as secondary to service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

A VA rating decision was issued in January 2012.  In November 2012, the Veteran submitted a notice of disagreement with certain aspects of the decision.  In correspondence dated December 14, 2012, the RO indicated that it was working on the Veteran's notice of disagreement.  Therefore, no additional action is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the record shows that the Veteran has a diagnosis of hypertension.  In February 2012, the Veteran submitted a statement with medical information from  studies indicating a correlation between stress levels and blood pressure.  The Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of any currently present hypertension, to include whether it is related to his service-connected PTSD.  In addition, the Veteran was more recently awarded service connection for diabetes mellitus in January 2012.  Therefore, a medical opinion should also be obtained as to whether his hypertension is related to his service-connected diabetes mellitus.  He should also be provided appropriate VCAA notice as to this theory of entitlement.

Finally, recent treatment records should be obtained prior to the examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the claim for service connection for hypertension as secondary to service-connected PTSD and/or diabetes mellitus.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain any outstanding private treatment records, especially any relevant records dated since June 2009 (to include, but not limited to, treatment records from Dr. Robert Graham).

3.  Make arrangements to obtain the Veteran's treatment records from the VA Tennessee Valley Healthcare System, dated since October 2013.

4.  Thereafter, schedule the Veteran for a VA hypertension examination.  All indicated tests and studies are to be performed.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the claims file and examining the Veteran, the examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected PTSD?

(ii) Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated by service-connected PTSD?

(iii) Is it at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's combat experiences?

(iv) Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus?

(v) Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated by service-connected diabetes mellitus?

The examiner must specifically comment on the study by BMC Medicine published January 9, 2009, and by Berger, W. et al (2009), that the Veteran mentioned in his February 2012 statement.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of hypertension (baseline) before the onset of aggravation.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


